
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8.2


AMENDMENT NUMBER 3
TO
THE MACERICH COMPANY
EXECUTIVE OFFICER SALARY DEFERRAL PLAN

        WHEREAS, The Macerich Company (the "Company") has established The
Macerich Company Executive Officer Salary Deferral Plan (the "Plan") to provide
supplemental retirement income benefits through salary deferrals for certain of
its executive officers; and

        WHEREAS, it is desirable to amend the Plan to provide for the crediting
of earnings to the account balances of Dana Anderson and to modify the effect of
a plan termination on the distribution of accounts to comply with Section 409A
of the Internal Revenue Code.

        NOW THEREFORE, the Plan is hereby amended as set forth below, effective
December 15, 2004.


ARTICLE I

TITLE AND DEFINITIONS


1.Section 1.2 is amended by changing the definitions of "Company Matching
Account" and Deferral Account" to read as follows:

        "Company Matching Account' shall mean the bookkeeping account maintained
by the Committee for each Participant that is credited with (a) an amount equal
to the Company Matching Amount (as defined in Section 4.2) and (b) to the extent
applicable pursuant to Section 4.3(b), earnings or losses thereon in accordance
with Section 4.3(b)(5)."

        "Deferral Account' shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with (a) amounts equal to the
portion of the Participant's Salary that he elects to defer and (b) to the
extent applicable pursuant to Section 4.3(b), earnings or losses thereon in
accordance with Section 4.3(b)(5)."

2.Section 1.2 is amended by adding the following definitions thereto:

        "Earnings Rate' shall mean, for each Fund, an amount equal to the net
rate of gain or loss on the assets of such Fund determined for each business
day."

        "Fund' or "Funds' shall mean one or more of the investment funds
designated in Section 4.3(b)(2)."


ARTICLE IV

PARTICIPANT ACCOUNTS


3.Section 4.3 of Article IV is amended by changing its title to "Interest or
Earnings" and by amending it in its entirety to read as follows:

        "4.3—Interest or Earnings.

        (a)    No Interest or Earnings    .No interest or earnings shall be
credited to a Participant's Accounts.

        (b)    Investment Elections for Certain Participants    .

        (1)   Notwithstanding Section 4.3(a), effective December 15, 2004, Dana
K. Anderson shall be eligible to designate, on a form provided by the Committee
or otherwise in accordance with procedures established by the Committee, the
Fund or Funds in which the amounts credited to his Deferral Account and Company
Matching Account will be deemed to be invested for purposes of determining the
amount of earnings or losses to be credited to his Accounts.

--------------------------------------------------------------------------------



        (2)   As of December 15, 2004, the Funds shall be the following:

        1.     Northwestern Mutual Life Guaranteed Interest Fund

        2.     Northwestern Mutual Life Money Market Fund

        3.     Northwestern Mutual Life Select Bond Fund

        4.     Northwestern Mutual Life High Yield Bond Fund

        5.     Northwestern Mutual Life Balanced Fund

        6.     Northwestern Mutual Life Index 500 Stock Fund

        7.     Mason Street Advisors Large Cap Core Stock Fund

        8.     Northwestern Mutual Life Growth Stock Fund

        9.     Franklin Templeton International Equity Fund

        10.   Northwestern Mutual Life Aggressive Growth Stock Fund

        11.   Northwestern Mutual Life Index 400 Stock Fund

        12.   Russell Real Estate Securities Fund

        13.   T. Rowe Price Small Cap Value Fund

        (3)   In making the designation pursuant to this Section 4.3(b), Dana
Anderson must specify, in whole numbers, the percentage of his Deferral Account
and Company Matching Account that shall be deemed to be invested in one or more
of the Funds. Effective as of the end of the day on which the Committee receives
Dana Anderson's election, he may change the designation made under this
Section 4.3(b) by filing an election in accordance with procedures established
by the Committee. If Dana Anderson fails to elect a Fund under this
Section 4.3(b), he shall be deemed to have elected the Northwestern Mutual Life
Money Market Fund.

        (4)   The Earnings Rate of each Fund shall be used to determine the
amount of earnings or losses to be credited to Dana Anderson's Accounts under
this Article IV. The Company reserves the right to increase or decrease the
number of the Funds listed in Section 4.3(b)(2), as well as the right to
designate other investment funds as the Funds (instead of those currently listed
in Section 4.3(b)(2)) for purposes of this Plan.

        (5)   Dana Anderson's Deferral Account and Company Matching Account
shall be divided into separate subaccounts ("investment fund subaccounts"), each
of which corresponds to an investment fund elected by him pursuant this
Section 4.3(b). As of the end of each business day, each investment fund
subaccount of Dana Anderson's Deferral Account and Company Matching Account
shall be credited with earnings or losses in an amount equal to that determined
by multiplying the balance of such investment fund subaccount as of the end of
the prior business day by the Earnings Rate for the corresponding Fund for the
day of crediting.

        (6)   Notwithstanding Dana Anderson's ability to designate the Funds in
which his Accounts shall be deemed to be invested, the Company shall have no
obligation to invest any funds in accordance with his election. Dana Anderson's
Accounts shall merely be bookkeeping entries on the Company's books, and he
shall not obtain any interest in any Funds."

2

--------------------------------------------------------------------------------







ARTICLE VII

ADMINISTRATION


4.Section 7.3 is amended by deleting the period at the end of paragraph (7) and
adding "; and" in its place and by adding a new paragraph 8 to the end thereof
to read as follows:

        "(8)    To compute the Earnings Rate for each Fund in accordance with
the terms of the Plan."


ARTICLE VIII

MISCELLANEOUS


5.Section 8.4 is amended by adding the following sentence at the end thereof:

"Notwithstanding the foregoing, in the event that this Plan is terminated in
full or as to Dana Anderson, the amounts credited to Dana Anderson's Deferral
Account and Company Matching Account shall be distributed to him in accordance
with Section 6.1."

        IN WITNESS WHEREOF, the Company has caused its duly authorized officers
to execute this amendment this 3rd day of February, 2005.

    THE MACERICH COMPANY
 
 
 
      By: /s/  RICHARD A. BAYER      

--------------------------------------------------------------------------------

Richard A. Bayer
Executive Vice President,
General Counsel and Secretary

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8.2



ARTICLE I TITLE AND DEFINITIONS
ARTICLE IV PARTICIPANT ACCOUNTS
ARTICLE VII ADMINISTRATION
ARTICLE VIII MISCELLANEOUS
